Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 1 of 17 PagelD #: 773

UNITED STATES DISTRICT COURT

for the
Eastern District of New York
Central Islip Division

CICEL (BEIJING) SCIENCE & TECHNOLOGY CO., LTD. ) 17-CV-1642 (ADS)(SIL)
)
Plaintiff, )

) Jury Trial Demanded

-y- )
)
MISONIX, INC., )
)
Defendant. )

PLAINTIFF’S MEMORANDUM OF LAW IN
SUPPORT OF PLAINTIFF’S MOTION TO COMPEL, ETC.

DEHENG CHEN, LLC

233 Broadway, Suite 2200
New York, New York 10279
(718) 344-8188

Counsel for Plaintiff
Cicel (Beijing) Science &
Technology Co., Ltd.

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 2 of 17 PagelD #: 774

TABLE OF CONTENTS
Table of Authorities 0000... 0000.. cece eccc csc ceceeceeeeeeesenueesescereeeeessresececisseeseeteeserenes {i)
Statement of Facts 2.000.000.0000 cc ccccccecccccccecececeeeueuecccccececcccececescs ch deceeeaceueuesssanceaes ]
ARGUMENT  sscevssyuye 995.49 959.558 cennenennmeneerennvannavenemaseaerenivevaesevucareeneeuesseaeseeese os 2

POINT I: MISONIX’S DOCUMENTS ARE NOT SUBJECT TO THE
ATTORNEY-CLIENT OR WORK-PRODUCT PRIVILEGES ...........0066.. 2

A. Many Of Misonix’s Withheld Documents Listed In Its Privilege
Log Do Not Involve Communications With Counsel ............c6c00cc00ec0eccee 3

B. Many Of The Withheld Documents Were Not Treated As
Confidential Having Been Shared With Mr. McManus Whose

Interests Were Understood To Be Adverse To Misonix ...........000cccceeceeseee 4
C. Misonix Has Not Shown That The Investigatory Documents Were

Prepared Primarily For The Purpose Of Seeking Or Obtaining

Legal Advice 2.00.0... cc ccc esac ccc cece eeeeesaesautessscusserevietentereees 5

POINT II: MISONIX HAS WAIVED THE PRIVILEGE AS TO ITS
INVESTIGATORY DOCUMENTS ..........ccsccccccccecceeeeceesutecccceeseeeeeen e

A, Misonix Has Waived The Privilege By Failing To List Various
Documents On Its Privilege Log ........0. 00.00. ccececeecececuccuccceceuucecceunecwee 7

B. Misonix Has Waived Any Purported Privilege Pertaining
To Its Purported Investigation ...............ccccccsececcavcaccececsecccsccecescescens 8

POINT IM: = [IF THE COURT DECLINES TO FIND THAT THE DOCUMENTS
ARE NOT PRIVILEGED OR THAT NO WAIVER HAS OCCURRED
BASED ON THE PARTIES’ MOTION SUBMISSIONS, THE COURT
SHOULD UNDERTAKE AN IN-CAMERA REVIEW OF ALL
DOCUMENTS WITHHELD BY MISONIX ..0......000c.ccceeeccecececeeeeeeveees 12

POINTIV: IN THE ALTERNATIVE, THE COURT SHOULD ENTER AN
ORDER OF PRECLUSION 0000.0. ..ccccccccccecccccceeeececeeeesscceteseeeureeseues i3

CONCLUSION. ..ssis:susseenguysusi pea sevis.See-cneannnemunnnnnunpnnonsnnssvansuevenwaesnvuseunenerenevenvs 13

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 3 of 17 PagelD #: 775

TABLE OF AUTHORITIES
CASELAW:
Brennan Center for Justice at N.Y. Univ. Sch. Of Law v.
US. Dep't of Justice, 697 F.3d 184 (2d Cir. 2012) .0... ccc ccccccccccececcenececeeeceeeeeceuceccuens 2,3
Brown v. Dep't of Corr. Servs., 2011 U.S. Dist. LEXIS 59633 (W.D.N.Y. 2011)........0...0008 L
Colton v. ULS., 306 F.2d 633 (2d Cir. 1962)... 0.0... cccccec cece ccecccceuecececeueeeeserenceccereeeen 3
Edibali v. Bankers Std. Ins. Co., 2017 U.S. Dist. LEXIS 110665 (E.D.N.Y. 2017)............0.. 2
Favors v. Cuomo, 285 F.R.D. 187 (E.D.N.Y. 2012) ooo... ccc cecccecceccaeeccccensceececccuecceseuess 5
Heublein, Inc. v. E & J Gallo Winery, Inc., 1995 U.S. Dist. LEXIS 16178
(S.D.N.Y. Nov. 1, 1995) oo... cec cece cece ee case e sce cccceueeesueureseauvesaesessaaseveuaseetneserene: 2
Hurst v. F.W. Woolworth Co., 1997 U.S. Dist. LEXIS 1407 (S.D.N.Y. 1997)......0c0cccces acces: 7
In re County of Erie, 473 F.3d 413 (2d Cir. 2007) .0.00 ccc cece cece eee ccuecccecccuseneusecccccecens )
Jn re Grand Jury Subpoena Dated July 6, 2005, 510 F.3d 180, 183 (2d Cir. AUC) \exeecns reps 2
Koumoulis v. Independent Fin. Marketing Group, 295 F.R.D. 28 (E.D.N.Y. 2013) ............. 10
OneBeacon Ins. Co. v. Forman Int'l, Lid., 2006 U.S. Dist. LEXIS 90970 (SDNY 2006)...... 5,8
Reino de Espana v. American Bureau of Shipping, 2005 U.S. Dist. LEXIS 33334
(EDU DIRE. D4 ZOU: cxccommewes gupmeqipeuey GUEMMUAERGMAA line eamurmanmmaennnneamnesmenenanononseexnan 5
Salomon Bros. Treasury Litig. v. Steinhardt Partners, L.P.,
9 F.3d 230 (2d Cir. 1993)... eecececceneceecceeseessssveescecuavesessraneecessteserstueesess 8,9
Scholtisek v. Eldre Corp., 441 F. Supp. 2d 459 (W.D.N.Y. 2006) ..000...ccceccceccceeceecuceeceess 3
Spectrum Sys. [ntl Corp. v. Chem. Bank, 78 N.Y .2d 371,
S75 N.Y.S.2d 809 (N.Y. 1991) ooo cee ccccececseesscceeceevecsustenseseeccecsguneceeseeaveeunen 5
IVT Records, Inc. v. Island Def Jam Music Group, 214 F.R.D. 143 (S.D.N.Y. 2003)........6. 3
Upjohn Co. v. U.S., 449 U.S. 383, 389 (1981) oo. cce ccc cceeceeeeccseeseceuecceuvestuvetsccecaes 2
U.S. v. Afias, 2016 U.S. Dist. LEXIS 93819 (E.D.N.Y. 2016) 00... .ccccecccceccseecececeveceuuees 12

U.S. v. Bilzerian, 926 F.2d 1285 (2d Cir. 1991) oo. .c cee cccccccecceeceeececsecececcecccaeeeereeuns 11

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 4 of 17 PagelD #: 776

U.S. v. Construction Products Research, Inc., 73 F.3d 464 (2d Cir. TOG) wesemmercacseniest feaanes 7
U.S. v. Mejia, 655 F.3d 126 (2d Cir. 2011) ...cceccccceccccccesececccceceuevesecseseeuceeeeccececsesee. Z
U.S. v. Nobles, 422 U.S. 225 (1975) oo. ccccccccccccscceeeeccececsceecesecececcesuuueeseccccseeseecsss Dt
Weber v. Paduano, 2003 U.S. Dist. LEXIS 858, 2003 WL 161340

(S-D.N.Y. Jan. 22, 2003)... eceececcc cece ecseeeecesceueceueveccerseeuseecsssesstvaveieteeccceceereees 12
Statutes:

FR, Lili sn encsnscaccite ipa eC AFBI Bawa gumpmenrnemonarnenscomnmnnnannunmmpgnsen xmueraresetceuae 6, 7,8

LO ae a

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 5 of 17 PagelD #: 777

Plaintiff Cicel (Beijing) Science & Technology Co., Ltd. (“Cicel”) respectfully submits

this memorandum of law in support of its motions to:

A,

Compel Misonix to produce all documents pertaining to its purported
investigation(s) concerning conduct by Cicel that purportedly raised issues or
concems relating to the Foreign Corrupt Practice Act (*“FCPA”), many of which
documents are listed in Misonix’s privilege log, on the grounds that the
documents are not privileged or because the privilege has been waived by
Misonix;

Alternatively, to have the Court conduct an in-camera review of the documents
listed in Misonix’s privilege log to ascertain whether those documents are
privileged;

Alternatively, if the Court determines that Misonix documents listed on the
privilege log are not subject to disclosure, for an order of preclusion precluding
Misonix’s use of such documents and reference to its investigation in connection
with any further proceedings and trial of this action.

For an award of attorneys’ fees and costs pursuant to FRCP 37.

STATEMENT OF FACTS

The relevant facts are discussed below and will not be repeated here for the sake of

brevity.

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 6 of 17 PagelD #: 778

ARGUMENT
POINT I

MISONIX’S DOCUMENTS ARE NOT SUBJECT TO
THE ATTORNEY-CLIENT OR WORK-PRODUCT PRIVILEGES

The attorney-client privilege protects communications (1) between a client and his or her
attorney, (2) that are intended to be, and in fact were, kept confidential, and (3) primarily for the
purpose of obtaining or providing legal assistance. Brennan Center for Justice at N.Y. Univ. Sch.
Of Law v. U.S. Dep’t of Justice, 697 F.3d 184, 207 (2d Cir. 2012), citing, US. v. Mejia, 655 F.3d
126, 132 (2d Cir. 2011). “The purpose of the privilege is to encourage full and frank
communication between attorneys and their clients and thereby promote broader public interests
in the observance of law and administration of justice.” Upjohn Co. y. U.S, 449 US. 383, 389
(1981).

The work-product privilege shields documents created by counsel or that were created by
the counsel’s agents in anticipation of litigation, so as to shield the mental processes of counsel
in analyzing and preparing the client’s case. US. v. Nobles, 422 U.S. 225, 238-239 (1975).

The party asserting the attorney-client privilege and/or the work-product privilege “bears
the heavy burden of establishing its applicability,” In re Grand Jury Subpoena Dated July 6,
2005, 510 F.3d 180, 183 (2d Cir. 2007), including establishing each element of the three-part
standard. Mejia, 655 F.3d at 132; Edibali v. Bankers Std. Ins. Co., 2017 US. Dist. LEXIS
110665 at *10-11 (E.D.N.Y. 2017). Given that assertions of privilege often are contrary to the
truth finding function of legal proceedings, the privilege is to be construed narrowly, Mejia,
supra, and any ambiguities as to whether the essential elements have been satisfied are
construed against the party asserting the privilege. Heublein, Inc. vy. E & J Gallo Winery,

Jnc., 1995 U.S. Dist. LEXIS 16178, No. 94 Civ. 8155, 1995 WL 645438, at *2 (S.D.N.Y. Nov.

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 7 of 17 PagelD #: 779

1, 1995); Scholtisek v. Eldre Corp., 441 F. Supp. 2d 459, 462, (W.D.N.Y. 2006) (citing cases).
Because both in-house and outside attorneys frequently give their clients business or other
advice, no presumption of privilege over documents or communications arises from the mere
existence of an attorney-client relationship. Colton v. U.S., 306 F.2d 633, 638 (2d Cir. 1962);
IVT Records, Inc. v. Island Def Jam Music Group, 214 F.R.D. 143, 144 (S.D.N-Y. 2003).

A. MANY OF MISONIX’S WITHHELD DOCUMENTS

LISTED IN ITS PRIVILEGE LOG DO NOT
INVOLVE COMMUNICATIONS WITH COUNSEL

A review of Misonix’s privilege log (Cho Aff. Ex. 1) reveals that Misonix has improperly
withheld numerous email documents based on baseless assertions of privilege, as those as those
emails were not authored by, sent to, or copied to attorneys for Misonix. Instead, those emails
were exchanged between various officers, directors, employees, and/or agents of Misonix who
were not legal counsel for Misonix. Those documents include those being listed on Misonix’s
privilege log bearing the following numbers: 22-23, 110-114, 131-132, 143-144, 173, 176, 208,
254, 259-261, 268-271, 346-347, 357, 359-360, 385-388, 400-401, 403, 406, 409-411, 420, 425,
433, 435, 450, 456, 460, 466-467, 469-470, 472-473, 475-477, 479, 489, 501, 504, 506-514, 519-
520, 524-526, 533, 535, 543-544, 547-548, 550-552, 554, 560-561, 566-567, 527-578, 582, 591-
594, 596, 614-615, 629, 635, 688, 697, 700, 704, 715, 720, 721-722, 724, 727-729, 731, 733,
735, 739, 742, 754, 762-763, 766, 769-770, 780, 783, 801, 803-807, 811, 814, 818, 820, 822-
826, 836, 839-841, 875-878, 895, 901-902, 925, 941, 944-945, 961-962, 964-966, 968,980,
1020-1023, 1025-1035, 1045-1047, 1064-1065, 1068-1069, 1078, 1080, 1099-1100, 1105-1109,
1111.

Because those documents clearly are not communications between a client and his/her

attorney, those documents are not subject to the attorney-client privilege. Brennan Center,

Lad

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 8 of 17 PagelD #: 780

supra, Similarly, those documents are not protected by the work-product privilege because the
documents were not prepared by counsel and do not reveal the mental processes of counsel in
analyzing and preparing the client’s case. Nobles, supra. Accordingly, those documents should
be ordered produced.
B. MANY OF THE WITHHELD DOCUMENTS WERE
NOT TREATED AS CONFIDENTIAL HAVING BEEN
SHARED WITH MR. MCMANUS WHOSE INTERESTS
WERE UNDERSTOOD TO BE ADVERSE TO MISONIX
Misonix’s privilege log also lists numerous emails reflecting communications between
Michael McManus with various attorneys and other personnel at Misonix during the period May
13, 2016 to July 22, 2016. Those documents also are obviously not privileged because during
that period Mr. McManus’ interests were adverse and divergent from those of Misonix, as he
personally was the subject of Misonix’s purported investigation into possible FCPA violations.
This is confirmed by Misonix’s own memorandum of law in support of its motion to dismiss
previously submitted in this action, which states:
In April 2016, Misonix’s management informed Misonix’s Board of Directors of
violations of Misonix’s policies and procedures, as well as possible violations of laws and
regulations, involving Mr. McManus, and other Misonix personnel. Mr. McManus’s
employment with the Misonix subsequently ceased. In mid-May 2016, the Audit
Comunittee of the Board of Directors, with the assistance of external counsel, began an
investigation into these matters ... . (Cho Aff. Ex. 2(B) at page 3) (citations omitted).
Clearly no attorney-client relationship existed between Mr. McManus, on the one hand,
and Misonix’s in-house counsel or Morgan Lewis on the other, as Mr. McManus’ interests
plainly were divergent and potentially directly in conflict from those of Misonix. Accordingly,
all communications between Misonix personnel or its counsel with Mr. McManus during this

period plainly were not privileged and the sharing of any such communications with Mr.

McManus plainly was contrary to their being treated as confidential, thus obviating the notion

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 9 of 17 PagelD #: 781

that they are subject to the attorney-client or work-product privileges. The documents in
question appear in Misonix’s privilege log as being numbered 54, 63, 65-75, 77-82, 88-92, 95-
97, 107-109, 115-130, 133-136, 138-142, 145-151, 155-172, 174-175, and 177-182.
Accordingly, those documents should be ordered produced.

Cc. MISONIX HAS NOT SHOWN THAT THE INVESTIGATORY

DOCUMENTS WERE PREPARED PRIMARILY FOR
THE PURPOSE OF SEEKING OR OBTAINING LEGAL ADVICE

Just because an attorney is consulted by a client does not render the ensuing
communications privileged if the purpose of the consultation is to obtain other than legal advice
or services. In re County of Erie, 473 F.3d 413, 421 (2d Cir. 2007) (consultation with attomey
for purpose other than attaining legal advice is not privileged); Reino de Espana v. American
Bureau of Shipping, 2005 U.S. Dist. LEXIS 33334, 2005 WL 3455782, at *2-3 (S.D.N.Y. Dec.
14, 2005) (e-mails among a party's executives and in-house attorney containing "non-legal
discussions of business-related issues" including “public relations strategies," not privileged
particularly where employees outside legal department are recipients and "legal issues do not
predominate."). To be privileged, a communication’s primary purpose must be to obtain or
render legal advice, Favors v. Cuomo, 285 F.R.D. 187, 198 (E.D.N.Y. 2012). Investigatory
reports and materials are not protected by the attorney-client privilege or the work-product
doctrine merely because they are provided to, or prepared by, counsel. OneBeacon Ins. Co. v.
Forman Int'l, Lid., 2006 U.S. Dist. LEXIS 90970, *11-12, 2006 WL 3771010, citing, Spectrum
Sys. Int'l Corp. v. Chem. Bank, 78 N.Y.2d 371, 581 N.E.2d 1055, 1061, 575 N.Y.S.2d 809 (N.Y.
1991) (“a lawyer's communication is not cloaked with privilege when the lawyer is hired for
business or personal advice, or to do the work of a non-lawyer"). Accordingly, no privilege will

attach where the role performed by counsel could have been performed by non-lawyers.

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 10 of 17 PagelD #: 782

Here, Misonix’s own documents — including, infer alia, its correspondence with the
NASDAQ (Cho Aff. Ex. 2(A) and relevant portions of Misonix’s prior motion to dismiss in this
action (Cho Aff. Ex. 2(B) — repeatedly confirm that Morgan Lewis was not retained to provide
core legal advice, but rather was expressly retained to “conduct an internal investigation”, i.¢.,
a fact-finding mission, a role that could have been performed by non-counsel. “Investigatory
reports and materials are not protected by the attorney-client privilege or the work-product
doctrine merely because they are provided to, or prepared by, counsel.” One Beacon, Supra.
Nowhere does Misonix ever mention that Morgan Lewis was retained to provide legal services in
this case. Indeed, any such notion that Morgan Lewis was primarily retained to provide legal
services relating to actual or anticipated litigation is undercut by the facts that Morgan Lewis has
never appeared as Misonix’s counsel of record here and the fact that Misonix retained separate
litigation counsel — Williams & Connolly — to represent it in litigation. Misonix’s privilege
claims essentially are supported by nothing more than its conclusory say-so in its privilege log.
Misonix therefore cannot satisfy its “heavy burden” of establishing its privilege claims.
Moreover, any records, recordings and notes of its interview of Cicel personnel clearly are not
privileged because Cicel personnel indisputably were not clients of Morgan Lewis and Cicel is
entitled to those documents and records, pursuant to F.R.C.P. 26(b)(3)(C) and an award of its

fees/expenses under FRCP 37(a)(5).

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 11 of 17 PagelD #: 783

POINT II

MISONIX HAS WAIVED THE PRIVILEGE AS TO ITS INVESTIGATORY DOCUMENTS

A. MISONIX HAS WAIVED THE PRIVILEGE BY FAILING

TO LIST VARIOUS DOCUMENTS ON ITS PRIVILEGE LOG

Misonix’s privilege log (Cho Aff. Ex. 1) contains 139 pages and lists numerous
documents. However, it is striking that EVERY entry contained in that 139-page privilege log
consists of emails. No letters, memoranda, notes, reports, resolutions, transcripts, information
Misonix admittedly disclosed to the SEC or DOJ, or other kinds of documents are listed, when
such documents plainly should exist, especially since the existence of such documents is alluded
to in Misonix’s own writings and Misonix’s 10-Q filing. (See Cho Aff. Ex. 2(A), (B), Ex. 3).

Misonix’s failure to list such documents on its privilege log and its service of a
misleading, incomplete privilege log should result in a waiver of all investigatory documents not
listed on its privilege log. Brown v. Dep't of Corr. Servs., 2011 U.S. Dist. LEXIS 59633, *44-45
(W.D.N.Y. 2011) (holding that under FRCP 26(b)(5)A), “When a party withholds relevant
information that is discoverable, pursuant to Fed.R.Civ.P. 26(b)(1), on the grounds of privilege, a
party is obligated to promptly provide the adverse party with notice of the claimed privilege by
preparing and serving a privilege log sufficiently describing the withheld information to enable
the adverse party to assess the validity of the asserted privilege” and that “a failure to comply
with this requirement results in a waiver of the asserted privilege in the withheld information”),
citing United States v. Construction Products Research, Ine., 73 F.3d 464, 473 (2d Cir.
1996) (failure to provide adequately detailed court-ordered privilege log waives privilege);
accord, Hurst v. FW. Woolworth Co., 1997 U.S. Dist. LEXIS 1407, *9-10 (S.D.N.Y. 1997)

(holding that “failure to state a privilege objection, or provide the attendant privilege log, “within

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 12 of 17 PagelD #: 784

the time provided by the Federal Rules of Civil Procedure, or any extensions thereof" waives
privilege); Fed. R. Civ. P. 26(b)(5), Advisory Committee Notes ("To withhold materials without
such notice is contrary to the rule . .. and may be viewed as a waiver of the privilege or
protection."). As noted in OneBeacon, courts in New York have repeatedly held that the
unjustified failure to list privileged documents on the required log of withheld documents in a
timely and proper manner operates as a waiver of any applicable privilege. OneBeacon Ins. Co. ;
2006 U.S. Dist. LEXIS 90970 at *21-22 (citing multiple cases).

B. MISONIX HAS WAIVED ANY PURPORTED PRIVILEGE
PERTAINING TO ITS PURPORTED INVESTIGATION

Even if this court deems Misonix’s documents to be privileged in the first instance, it
should find that Misonix bas waived any such privilege by through its conduct.

Misonix has waived the privilege as a matter of law by disclosing materials pertaining to
its investigation to the SEC. In its Form 10-Q, , filed May 19, 2017 (pertinent portions of which
are annexed as Ex. 3 to the Cho Aff.), Misonix stated:

For several months, with the assistance of outside counsel, the Company has been

conducting the investigation into the business practices of the independent Chinese entity

that previously distributed its products in China and the Company’s knowledge of those

business practices, which may have implications under the FCPA, as well as into various
internal controls issues identified during the Investigation.

On September 27, 2016 and September 28, 2016, we voluntarily contacted the SEC
and the DOJ, respectively, to advise both agencies of these potential issues. We have
provided and will continue to provide documents and other information to the SEC

and DOJ, and are cooperating fully with these agencies in their investigations of
these matters. (Emphasis added).

In Salomon Bros. Treasury Litig. v. Steinhardt Partners, L.P., 9 F.3d 230 (2d Cir.
1993), the Second Circuit held that a corporation waives its attorney-client and work-product
privileges, vis-a-vis private litigants, by voluntarily disclosing investigatory documents and

information to the SEC and/or DOJ. In so holding, the Second Circuit declared:

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 13 of 17 PagelD #: 785

The D.C. Circuit rejected the selective waiver theory, in part based on the perception that
the selective waiver doctrine allows a party to manipulate use of the privilege through
selective assertion. We agree that selective assertion of privilege should not be merely
another brush on an attorney’s palette, utilized and manipulated to gain tactical or
strategic advantage .... Voluntary cooperation with government investigations may be a
laudable activity, but it is hard to understand how such conduct improves the attorney-
client relationship. The client cannot be permitted to pick and choose among his
opponents, waiving the privilege for some and resurrecting the claim of confidentiality to
obstruct others, or to invoke the privilege as to communications whose confidentiality he
has already compromised for his own benefit .... Voluntary disclosure is generally made
because a corporation believes that there is some benefit to be gained from disclosure.
The SEC’s amicus brief argues convincingly that the protection of privilege is not
required to encourage compliance with SEC requests for cooperation with investigations.
The SEC has continued to receive voluntary cooperation from subjects of investigations,
notwithstanding the rejection of the selective waiver doctrine by two circuits and public
statements from Directors of the Enforcement Division that the SEC considers voluntary
disclosures to be discoverable and admissible. The D.C. Circuit recognizes that a
corporation has substantial incentives to cooperate with sec requests for assistance.
Voluntary cooperation offers a corporation an opportunity to avoid extended formal
investigation and enforcement litigation by the SEC, the possibility of leniency for prior
misdeeds, and an opportunity to narrow the issues in any resulting litigation. These
incentives exist regardless of whether private third-party litigants have access to attomey
work product disclosed to the SEC .... An allegation that a party facing a federal
investigation and the prospect of a civil fraud suit must make difficult choices is
insufficient justification for carving a substantial exception to the waiver doctrine.

fd. at 235-236 (citations omitted).

Accordingly, the Second Circuit found a waiver of the privilege and declared that:

When a corporation elects to participate in a voluntary disclosure program like the SEC’s,

it necessarily decides that the benefits of participation outweigh the benefits of

confidentiality .. . . It foregoes some of the traditional protections of the adversary

system in order to avoid some of the traditional burdens that accompany adversary

resolution of disputes, especially disputes with such formidable adversaries as the SEC.
Id, at 236.

Misonix also has waived the privilege by expressly putting the investigation conducted by
Misonix and Morgan Lewis into issue via its prior court filings (Cho Aff. Ex. 2(B) and 3) as well as its

letter to the NASDAQ. (Cho Aff. Ex. 2(A)). “Both the attorney-client and work-product privileges

may be waived if a party puts the privileged communication at issue by relying on it to support a claim

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 14 of 17 PagelD #: 786

or defense” given that fairness dictates that the privilege may not be used both a as a shield and a
sword. Koumoulis v. Independent Fin. Marketing Group, 295 F.R.D. 28, 40 (E.D.N.Y. 2013) (citing
cases).

Here, Defendant expressly put MLB’s investigation in issue via its prior court filings as well as
its Letter. As previously noted, the Letter asserts “As a result of that investigation, the Audit
Committee determined that there was evidence that Cicel engaged in the improper business practices
described and knew that their sub-distributors were making improper payments to doctors” and based
on same suspended shipments to Cicel and “formally terminated Cicel as a distributor.” Misonix’s
answer and motion papers filed in this action (see pertinent portions at Cho Aff. Ex. 2(B) hereto)
similarly assert that its purported investigation uncovered evidence of purported wrongdoing by Cicel
that allegedly justified the termination of the Agreement. Misonix’s answer repeatedly trumpets that
Misonix “stopped selling product to Cicel after uncovering
evidence that Cicel’s business practices were inconsistent with Misonix’s policies and raised
concerns under the Foreign Corrupt Practices Act.” (Misonix Answer 34, 36, 37, 71).

Misonix’s disclosure of details of MLB’s purported investigation, both in this litigation and to
third parties such as the NASDAQ, and its selective disclosure of purported facts allegedly uncovered
by that investigation to justify Cicel’s termination, puts the credibility of its investigation in issue and
therefore constitutes a waiver of any privilege with regards to the investigation. Indeed, Misonix
trumpeted that it “began an extensive and thorough investigation” and that its purported finding of
wrongdoing by Cicel is supported by the same, meluding interviews of Cicel personnel. It has been
recognized that “the attorney-client privilege cannot at once be used as a shield and asword... A
defendant may not use the privilege to prejudice his opponent’s case or to disclose some selected

communications for self-serving purposes . . . Thus, the privilege may implicitly be waived when

10

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 15 of 17 PagelD #: 787

defendant asserts a claim that in fairness requires examination of protected communications. US. v.
Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991).

The credibility of Misonix’s purported investigation as supporting Cicel’s termination is
undercut by Misonix’s own documents that confirm that Misonix ceased shipments (in May 2016) and
terminated Cicel BEFORE its investigation was even completed. Misonix’s termination letter to Cicel
(which does not state any reason for termination) was dated September 27, 2016. (Cho Aff. Ex. 2(C)).
However, Misonix’s own November 14, 2016 Letter to the NASDAQ (Cho Aff. Ex. 2(A)) states that
“Morgan Lewis expects to complete its investigation by December 3 1, 2016.” Moreover, a self-
serving September 29, 2016 company wide memo issued by Misonix’s interim CEQ (issued two days
AFTER Cicel’s termination) confirms that Misonix had yet to confirm any wrongdoing by Cicel by
obliquely referring to “a potential questionable practice... .” (Cho Aff, Ex. 2(D)).

Misonix also placed the MLB’s investigation’s credibility in issue because of Misonix’s
repeated assertions that “Cicel’s business practices . . . raised concerns under the Foretgn Corrupt
Practices Act.” Leaving aside the fact that Cicel denies bribing or participating in the bribing of
Chinese officials to facilitate the sale of Misonix products, and that Misonix never provided Cice] with
any FCPA training or instruction, Misonix knew or should have known that Cicel is not subject to the
FCPA given the undisputed facts that Cicel is a Chinese company that is not listed on any U.S.
exchange, was an independent distributor of Misonix products, who purchased the Misonix products
and obtained title thereto, and who conducted no business and engaged in no wrongdoing in the U.S.
(see Ex. E hereto). Therefore, serious questions exist as to whether Misonix’s foregoing assertion in
its pleading that Cicel’s conduct (as opposed to Misonix’s own conduct) raised genuine concerns
about Misonix’s liability under the Foreign Corrupt Practices Act. The credibility of Misonix’s

investigation is further called into question by the fact that Misonix gave a golden parachute to its

ll

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 16 of 17 PagelD #: 788

former CEO, Michael McManus, despite that fact that Mr. McManus allegedly was forced to step
down due to his purported direct involvement in FCPA violations while he was Misonix’s CEO. (Cho
Aff. Ex. 2(F)).
POINT El
IF THE COURT DECLINES TO FIND THAT THE DOCUMENTS ARE NOT
PRIVILEGED OR THAT NO WAIVER HAS OCCURRED BASED
ON THE PARTIES’ MOTION SUBMISSIONS, THE COURT SHOULD UNDERTAKE

AN IN-CAMERA REVIEW OF ALL DOCUMENTS WITHHELD BY MISONIX

A review of Misonix’s privilege log reveals that it — at most -- fails to contain adequate
information for the Court to find that the documents listed and withheld are privileged (let alone
the documents that Misonix has failed to list at all, as discussed above), particularly because its
description of the listed documents consists of legally conclusory boilerplate for each such
document. The Court should treat this as Misonix failing to meet its heavy burden of showing
the applicability of the privilege and therefore order all of the investigatory documents produced,
pursuant to the authorities set forth above.

However, if the Court for some reason declines to do so, the Court should — at bare
minimum — conduct an in-camera review of all documents withheld, including both the
documents listed on the privilege log and any and all withheld documents that Misonix failed to
list on its privilege log. United States v. Atias, 2016 U.S, Dist. LEXIS 93819, *11-13 (E.D.N.Y.

2016); Weber v. Paduano, No. 02 Civ. 3392, 2003 U.S. Dist. LEXIS 858, 2003 WL 161340, at

*13 (S.D.N.Y. Jan. 22, 2003).

12

 
Case 2:17-cv-01642-ADS-SIL Document 56 Filed 12/10/18 Page 17 of 17 PagelD #: 789

POINT IV
IN THE ALTERNATIVE, THE COURT SHOULD ENTER AN ORDER OF PRECLUSION

If the Court, for any reason, ultimately upholds Misonix’s privilege claims and declines to
order all documents pertaining to its purported investigation produced, an order of preclusion should
be entered barring Misonix from invoking its purported investigation or using any withheld documents
in support of its defense or allegations in this action. The established principle that a party may not
use the privilege as both a sword and a shield, as well as basic fairness dictates this result. Misonix
should not be permitted to invoke the investigation or use withheld documents to bolster the credibility
of its assertions that Cicel engaged in wrongful conduct, while Cicel is denied access to documents
material to the credibility of such investigation and/or its conclusions.

CONCLUSION

As set forth above, Misonix has not complied with its discovery obligations and its claims of
privilege lack factual as well as legal merit. Accordingly, Cicel respectfully requests that its motion be
granted.

Dated: November 2, 2018

Respectfully submitted,

DEHENG CHEN, LLC

By: /s/

Dean T. Cho
233 Broadway, Suite 2200
New York, New York 10279
(718) 344-8188
Counsel for Plaintiff

i3

 
